Citation Nr: 1755272	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-06 757	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, District of Columbia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2017) in the first instance, the Board still must consider whether the case should be referred to the Director of Compensation Service.  During the Veteran's September 2015 VA examination, the examiner noted that the Veteran was constantly hunched over to 40 degrees, and unable to perform forward flexion to less than 40 degrees or beyond 50 degrees.  The Veteran also was unable to move on right lateral flexion, right lateral rotation or left lateral rotation.  The examiner noted that the Veteran's observed range of motion is likely his range of motion at all times.  The Veteran reported that there are times when he does not get out of bed for days at a time and requires assistance from his wife with daily needs such as bathing and using the bathroom.  The Veteran also previously noted that he was assigned different work duties and had experienced increased absenteeism as a result of his back disability. See February 2010 VA Treatment Records, p. 7.  The Board finds that the Veteran's disability picture for his back condition is not contemplated by the schedular criteria and other related factors, such as those provided by the regulation as "governing norms," are present.  As such, referral for extraschedular consideration is warranted. See 38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Wilmington VA Medical Center from November 2015 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, refer the Veteran's case to VA's Director of Compensation Service for extraschedular consideration of the Veteran's increased rating claim for lumbar spine degenerative disc disease, pursuant to 38 C.F.R. § 3.321(b)(1).

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




